Citation Nr: 1508896	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-19 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depression, antisocial behavior, attention deficit hyperactivity disorder (ADHD), and posttraumatic stress disorder (PTSD), to include as due to mustard gas exposure.  

2. Entitlement to service connection for migraine headaches, to include as due to mustard gas exposure.  

3. Entitlement to service connection for tendonitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the Veteran's claims of entitlement to service connection for depression, migraines and tendonitis.  

In his July 2012 appeal, the Veteran raised the issues of service connection for PTSD, antisocial behavior, and ADHD.  In February 2014, the RO denied these raised claims.  Thereafter, the RO assumed jurisdiction of the claims and adjudicated them in the April 2014 Supplemental Statement of the Case.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, these claims are also before the Board.  To facilitate appellate review, the Board has recharacterized the Veteran's claim of service connection to include all diagnosed psychiatric disorders.  

In evaluating this case, the Board has reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  No additional, pertinent evidence has been added to the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The October 2010 rating decision shows that the decision denying the claims for service connection for an acquired psychiatric disorder and for migraine headaches relied upon a Department of Defense (DoD) mustard gas response.  This response is not located in the claims file.  

Also, M21-1MR, Part IV, Subpart ii, Chapter 1, Section F 22.d provides that, if the Veteran is not listed in the Department of Defense database for mustard gas exposure, the RO must mail documentation of the Veteran's exposure to Department of Veterans Affairs Compensation and Pension Service (212), ATTN: Mustard Gas Manager, 810 Vermont Ave, NW Washington, DC 20420.  The documentation should include the following: the Veteran's full name, service number, Social Security number, and full organizational designation (unit, company, division, etc.) at the time of alleged exposure(s); the number of exposures; the date of the alleged exposure(s) (month and year); the geographical location of the alleged exposure(s); the type of activity the Veteran was engaged in at the time of each exposure, such as basic training or involvement in a test or experiment; details of the exposure, including the length of time the Veteran was exposed, the procedures that were followed before, during, and after the exposure; the effect of the exposure on the Veteran's body and whether the Veteran received medical treatment following exposure; a copy of the Veteran's military personnel file; and any 3-inch by 5-inch index card in the service records documenting exposure to mustard gas or Lewisite.  Upon receipt, C&P Service will forward this documentation to the Deployment Health Directorate for a determination regarding exposure.  There is no evidence in the claims file documenting that a request for verification of exposure to mustard gas along with the accompanying documentation had been sent to the VA Mustard Gas Manager.  On remand the RO should aid in corroboration of the Veteran's claim of mustard gas exposure.  

Additionally, the April 1969 enlistment Report of Medical History shows the Veteran had a history of a mild concussion and denied residuals.  The August 1970 separation Report of Medical History indicates the Veteran reported that he experienced "frequent or severe headaches."  The examining physician noted that severe headaches and dizziness occurred during the previous two years.  A December 2014 Appellant's Brief shows the representative argued that the Veteran had a preexisting condition that was aggravated by service.  The representative noted that the Veteran's headaches occurred over the previous two years, as noted by the August 1970 examining physician, which the RO took to mean prior to service.  The representative also noted that headaches were not noted upon entry to service, but that severe headaches were described at separation from service, indicating that they had been aggravated by service.  Post-service, the Veteran has competently complained of experiencing migraine headaches.  Thus, examination is required so that the Veteran's contention that his migraine headaches preexisted and were aggravated by service can be addressed.  

Finally, the Board notes that in the December 2014 Appellant's Brief, the Veteran's representative argued that the Veteran has claimed that he currently experiences tendonitis that is related to service.  The representative noted that the separation examination notes the Veteran with some physical ailments that may be associated with tendonitis; however, the claim is sufficiently vague that it could not be determined where the Veteran asserts that his tendonitis is located, and the RO had not adequately sought clarification either through correspondence with the Veteran or via a VA examination with the examiner helping the Veteran articulate his assertions.  In fact, the August 1970 separation Report of Medical History show the Veteran reported experiencing "back trouble of any kind," and "foot trouble."  The examining physician noted that the Veteran had back strain.   Post-service, VA treatment records show that the Veteran has complained of chronic low back pain and muscle spasm, arthritis, neck pain, and muscle cramps.  Moreover, a January 2010 VA treatment record shows the Veteran reported he was a janitor at number of restaurants, but since he developed cellulitis and tendonitis he had not been very active.  The Board agrees that it is unclear what the Veteran means by "tendonitis" and that the record indicates that he may have been referring to his back when making the claim.  Examination is necessary on remand to clarify the Veteran's condition and to determine the etiology of any diagnosed disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the DoD mustard gas response referenced in the October 2010 rating decision.  

2. Develop confirmation of exposure to mustard gas or lewisite in compliance with M21-1MR, IV.ii.1.F.22 to specifically include development which complies with M21-1MR, IV.ii.1.F.22.d to the extent possible.  

3. Arrange for a VA examination with an appropriate clinician to determine the nature and etiology of any migraine headaches diagnosed.  All indicated studies and tests are to be performed.  

A copy of this remand and all relevant medical records should be made available to the examiner.  

After reviewing the claims files, the examiner should provide an opinion as to the following questions: 

(a) Is there clear and unmistakable (medically undebatable) evidence that any diagnosed migraine headaches preexisted service?  

(b) If so, is there clear and unmistakable (medically undebatable) evidence that the migraine headaches did not increase in severity during service or that any increase was due to the natural progress of the disease?  The examiner is asked to determine a baseline level of severity for the migraine headaches, and to explain of they did or did not increase in severity during service.  The examiner is reminded that the clear and unmistakable evidence standard is an onerous one and means that the evidence cannot be misunderstood or misinterpreted and is undebatable.  

(c) If it is not medically undebatable that the Veteran's migraine headaches preexisted his military service, then is it at least as likely as not that a current disability of migraine headaches had its onset in service or is otherwise etiologically related to the Veteran's military service, to include any confirmed mustard gas exposure?  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  

4. Arrange for a VA examination with an appropriate clinician to determine the nature and etiology of any tendonitis diagnosed.  All indicated studies and tests are to be performed.  

A copy of this remand and all relevant medical records should be made available to the examiner.  

After reviewing the claims files, the examiner should provide an opinion as to whether it is at least as likely as not that any current disability of manifested by tendonitis had its onset in service or is otherwise etiologically related to the Veteran's military service?  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  

5. Thereafter, consider all of the evidence of record and readjudicate the claims for service connection.  If the benefit sought is not granted, issue a supplemental statement of the case and allow the Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

